
	
		I
		112th CONGRESS
		1st Session
		H. R. 1487
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to ban
		  the use of the arsenic compound known as roxarsone as a food
		  additive.
	
	
		1.Short titleThis Act may be cited as the
			 Poison-Free Poultry Act of
			 2011.
		2.Ban on use of arsenic
			 compound known as roxarsone as food additive
			(a)BanSection 409 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 348) is amended by adding at the end the
			 following:
				
					(k)Ban on use of
				arsenic compound roxarsoneThe arsenic compound known as
				roxarsone—
						(1)shall not be subject to section 201(s)(4);
				and
						(2)is deemed to be an
				unsafe food additive within the meaning of this
				section.
						.
			(b)Effective
			 dateThe amendment made by this section shall take effect one
			 year after the date of the enactment of this Act.
			
